Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 1 of 38




                        EXHIBIT F
                             Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 2 of 38
Archived: Wednesday, February 27, 2019 11:57:56 AM
From: Cameron Tousi
Sent: Thu, 18 Oct 2018 13:16:19
To: Kevin Ormiston
Cc: Andrew C. Aitken; Ben Hodges; Ryan Duffey; Al Van Kampen
Subject: Re: Protective Order; Meet and Confer
Sensitivity: Normal
Attachments:
Protective Order (Ninebot)- 10.18.2018 (track changes).docx; Protective Order (Ninebot)- 10.18.2018 (clean).docx;




Kevin,

Enclosed please find the Protective Order with Ninebot's proposed changes. As a general matter, Ninebot is not amenable to removal of the
provisions regarding the production of source code and the prosecution bar. The other changes are self-explanatory. We will be available to
discuss these matters.

Best regards,
Cameron



On Wed, Oct 17, 2018 at 12:26 PM, Kevin Ormiston <kevin.ormiston@foster.com> wrote:

 Andrew,



 Where do we stand on the protective order. It’s been a week since we sent over our edits and we have not received a response. We need documents as
 soon as possible. Please make the finalization of the protective order and subsequent production a priority. As always, we are available to meet and confer.



 Thanks,

 Kevin




 Kevin Ormiston
 ATTORNEY


 Foster Pepper PLLC
 Tel: 206.447.6271
 kevin.ormiston@foster.com



 From: Ben Hodges
 Sent: Wednesday, October 10, 2018 5:28 PM
 To: 'Andrew C. Aitken'
 Cc: Cameron Tousi; Kevin Ormiston; Ryan Duffey
 Subject: RE: Protective Order; Meet and Confer




 Andrew,



 Attached is a draft that contains edits, mostly as I mentioned would be appropriate to Cameron last January.



 Please let me know if this resolves those issues and if not I am happy to meet and confer as soon as possible. I am available tomorrow except for a lunch
 meeting (11:30-1:30 PST) if you wish to discuss.
                         Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 3 of 38
I hope you feel better and if you need time to accommodate illness, I’m happy to give you some additional reasonable time.



Thanks.



Ben



Ben Hodges
ATTORNEY

Foster Pepper PLLC
Tel: 206.447.6282
ben.hodges@foster.com

From: Andrew C. Aitken [mailto:acaitken@ipllfirm.com]
Sent: Tuesday, October 09, 2018 3:52 PM
To: Ben Hodges
Cc: Cameron Tousi
Subject: Fwd: Protective Order; Meet and Confer




Dear Ben:



As I was preparing the financial documents to send out today, I went to review the protective order and learned that the parties have not yet agreed to terms.



 Based upon the correspondence exchanged in January, it appears that the parties were close to an agreement but the was never complected (or I could not find
a record of an executed copy). I am unable to send these materials out until an confidentiality agreement or protective order is put in place. I am sure that if we
agree to the terms, we can initiate production 'without approval by the court.

Based upon my review of the correspondence, it looks like Cameron had asked you for a marked up copy of the last version that he had proposed.



Can you let me know where this stands?



I was hit with some sort of flu today and have been working from home on a response to your letter of September 28, 2018 but it looks like many of the issues
you raise can be addressed by our document production.



Please send me your proposed version of the Protective Order at your earliest convenience so we can finish this step up.



Very truly yours,



Andy Aitken

(301) 537-3299
                          Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 4 of 38




---------- Forwarded message ---------
From: Ben Hodges <ben.hodges@foster.com>
Date: Thu, Jan 11, 2018 at 1:13 PM
Subject: RE: Protective Order; Meet and Confer
To: Cameron H. Tousi <chtousi@ipllfirm.com>
Cc: Al Van Kampen <AVanKampen@vkclaw.com>, Andrew C. Aitken <acaitken@ipllfirm.com>, Cristofer Leffler <cristofer.leffler@foster.com>, Kevin
Ormiston <kevin.ormiston@foster.com>, Ryan Duffey <Ryan.Duffey@foster.com>



Cameron,



My proposal would be that we simply eliminate the prosecution bar section at this time. As I said, given the history of the Parties litigating in good faith
without one (and to my knowledge without any problems related to prosecution) and the nature of what I anticipate we would be exchanging, I don’t think
one is needed. I would agree to revisit the issue in good faith if for some reason we ended up needing source code production and review. In that case, in
the abstract I could see a narrow prosecution bar being acceptable.



Thanks.



Ben



Ben Hodges
ATTORNEY

F O S T E R P E PPE R     PLLC

1111 Third Avenue, Suite 3000
Seattle, WA 98101

ben.hodges@foster.com

Tel: 206-447-6282
Fax: 206-749-1940

foster.com



From: Cameron H. Tousi [mailto:chtousi@ipllfirm.com]
Sent: Wednesday, January 10, 2018 4:14 AM
To: Ben Hodges
Cc: Al Van Kampen; Andrew C. Aitken; Cristofer Leffler; Kevin Ormiston; Ryan Duffey
Subject: Re: Protective Order; Meet and Confer




Ben,



Your proposed items 1-3 should be acceptable without an issue.



Regarding item 4, the patent prosecution Bar, we are appreciative of the points you are making. Rather than extended back and forth exchanges by email, it
would be preferable if you amend our version to fashion a more tailored version of the language, which we can discuss in our meet and confer discussion.
                          Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 5 of 38

Best regards,

Cameron

Sent from my iPhone


On Jan 9, 2018, at 4:23 PM, Ben Hodges <ben.hodges@foster.com> wrote:

      Cameron,



      Sorry I wasn’t able to send you edits last night and I’m actually on a plane now, so sending the document is a little problematic. However, I
      think overall we are close and just a few high level issues to work out.



      1. We’ll need to change the Plaintiff to Solowheel from Inventist.

      2. We’re fine with the Model ESI provisions

      3. For the Protective Order, we’d prefer to take out designations for Source Code. Right now I don’t know if source code will need to be
      produced. If it is, we would need a supplemental Order that laid out review and production procedures which would be unique to Source Code
      and for which this Order won’t be applicable or sufficient. With that in mind, I think it would be better to delete it out of this so there’s no
      confusion that Source Code won’t be produced with just this Order.

      4. I’m not sure about the prosecution bar. As you know, the Parties have been litigating for years now without a Prosecution Bar. That would
      mean that a party could produce the exact same document from prior litigation that wasn’t subject to a bar and suddenly a bar would be in
      place even though the recipient could have been prosecuting this entire time. Additionally, I’m a little reluctant given that Hogan Lovells still
      also represents Ninebot and it received all our documents previously, including our source code, but they won’t be subject to this Bar, so a bar
      would be a little one sided. It would seem to lead to strange results in that way. I’m certainly open to a discussion on that point and there may
      be a way to tailor the bar to avoid situations like that, but I wanted to raise it up.



      If you want to discuss, I can call you later today. I will land in a few hours and I’d be happy to discuss later today or tomorrow.



      Thanks.



      Ben



      Ben Hodges
      ATTORNEY

      F O S T E R P E PPE R     PLLC

      1111 Third Avenue, Suite 3000
      Seattle, WA 98101

      ben.hodges@foster.com

      Tel: 206-447-6282
      Fax: 206-749-1940

      foster.com

      From: Cameron H. Tousi [mailto:chtousi@ipllfirm.com]
      Sent: Monday, January 08, 2018 2:09 PM
      To: Ben Hodges
      Cc: Al Van Kampen; Andrew C. Aitken; Cristofer Leffler; Kevin Ormiston; Ryan Duffey
      Subject: Re: Protective Order; Meet and Confer
                    Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 6 of 38

Ben,



Tomorrow morning is fine for the discussion. Enclosed please also find the proposed ESI
order. Here, we are proposing the Court's model order with no revisions.



Best regards,

Cameron




On Mon, Jan 8, 2018 at 4:42 PM, Ben Hodges <ben.hodges@foster.com> wrote:

Cameron,



Received and I will try to get you back comments today and be available for a meet and confer. However, I have a few filings also due today, so
that might be difficult. Would you be available tomorrow morning?



Thanks.



Ben



Ben Hodges
ATTORNEY

F O S T E R P E PPE R     PLLC

1111 Third Avenue, Suite 3000
Seattle, WA 98101

ben.hodges@foster.com

Tel: 206-447-6282
Fax: 206-749-1940

foster.com

From: Cameron H. Tousi [mailto:chtousi@ipllfirm.com]
Sent: Monday, January 08, 2018 1:31 PM
To: Ben Hodges
Cc: Al Van Kampen; Andrew C. Aitken; Cristofer Leffler; Kevin Ormiston; Ryan Duffey
Subject: Protective Order; Meet and Confer




Ben,



In order to produce confidential documents and responses, we would need a protective
order in place together.
                      Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 7 of 38
Pursuant to LCR 26(c)(2), we provide the Court's Model Stipulated Protective Order in
redline format, to include provisions we consider standard for a patent case such as
this one.



LCR 26(c)(1) requires a good faith meet and confer for the protective order. Would you
please review the attached, and let us know your availability for a telephonic meet and
confer discussion. It would be preferable to have the discussion today since there are
responses due.



Best regards,

Cameron




--




C am e ron H. Tousi, Esq.

Managing Partne r

IP Law Leaders PLLC




--




C am e ron H. Tousi, Esq.

Managing Partne r

IP Law Leaders PLLC

E       chtousi@ipllfirm .com

Tel     +1 202 248 5410

Fax     +1 202 318 4538
Web     www.iplawle ade rs.com

DC Metro A rea      6701 De m ocracy Blvd., Ste . 555, Be the sda, MD 20817

Washington, DC      1701 Pe nnsylvania Ave nue , NW , Ste . 300, W ashington, DC 20006
Silicon Valley      4 Em barcade ro C e nte r, Ste . 1400, San Francisco, C A 94111




PR IVILEGED AND C O NFIDENTIAL

PLEASE NO TE: This e -m ail m e ssage and any attache d file s are confide ntial and are inte nde d sole ly for the use of the addre sse e (s) nam e d above . This
com m unication m ay contain m ate rial prote cte d by attorne y-clie nt, work product, or othe r privile ge s. If you are not the inte nde d re cipie nt or pe rson
re sponsible for de live ring this confide ntial com m unication to the inte nde d re cipie nt, you have re ce ive d this com m unication in e rror, and any re vie w, use ,
disse m ination, forwarding, printing, copying, or othe r distribution of this e -m ail m e ssage and any attache d file s is strictly prohibite d. O ur firm re se rve s the
                              Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 8 of 38
        right to m onitor any com m unication that is cre ate d, re ce ive d, or se nt on its ne twork . If you have re ce ive d this confide ntial com m unication in e rror, ple ase
        notify the se nde r im m e diate ly by re ply e -m ail m e ssage and pe rm ane ntly de le te the original m e ssage . Thank you.

        Please consider the environment before printing this email.




--




Andre w C . Aitk e n, Esq.

Sr. C ounse l

IP Law Leaders PLLC

E       acaitk e n@ipllfirm .com


Tel       +1 202 248 5410

Fax     +1 202 318 4538
Web     www.iplawle ade rs.com

DC Metro A rea       6701 De m ocracy Blvd., Ste . 555, Be the sda, MD 20817

Washington, DC       1701 Pe nnsylvania Ave nue , NW , Ste . 300, W ashington, DC 20006
Silicon Valley       4 Em barcade ro C e nte r, Ste . 1400, San Francisco, C A 94111




PR IVILEGED AND C O NFIDENTIAL

PLEASE NO TE: This e -m ail m e ssage and any attache d file s are confide ntial and are inte nde d sole ly for the use of the addre sse e (s) nam e d above . This com m unication m ay
contain m ate rial prote cte d by attorne y-clie nt, work product, or othe r privile ge s. If you are not the inte nde d re cipie nt or pe rson re sponsible for de live ring this confide ntial
com m unication to the inte nde d re cipie nt, you have re ce ive d this com m unication in e rror, and any re vie w, use , disse m ination, forwarding, printing, copying, or othe r
distribution of this e -m ail m e ssage and any attache d file s is strictly prohibite d. O ur firm re se rve s the right to m onitor any com m unication that is cre ate d, re ce ive d, or se nt
on its ne twork . If you have re ce ive d this confide ntial com m unication in e rror, ple ase notify the se nde r im m e diate ly by re ply e -m ail m e ssage and pe rm ane ntly de le te the
original m e ssage . Thank you.

Please consider the environment before printing this email.
             Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 9 of 38




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
            SOLOWHEEL INC..,                                   CASE NO. 3:16-cv-05688-RBL
11
                                                               MODEL STIPULATED
12                                  Plaintiff,                 PROTECTIVE ORDER

13                  v.
            NINEBOT INC (USA), D/B/A INEBOT
14          U.S., INC.; NINEBOT (TIANJIN)
            TECHNOLOGY CO., LTD; NINEBOT,
15          INC (China)
16                                  Defendant.
17
     1.     PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the Plaintiff
20
     Solowheel Inc. and Defendant Ninebot (Tianjin) Technology Co. Ltd. (collectively “Parties”)
21
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
22
     Parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
23
     protection on all disclosures or responses to discovery, the protection it affords from public
24
     disclosure and use extends only to the limited information or items that are entitled to confidential
25

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 10 of 38




 1 treatment under the applicable legal principles, and it does not presumptively entitle Parties to file

 2 confidential information under seal.

 3

 4 2.       “CONFIDENTIAL” MATERIAL

 5          2.1     “Confidential” material shall include the following documents and tangible things

 6 produced or otherwise exchanged: all information or material produced for or disclosed in

 7 connection with this action to a Receiving Party that a Producing Party, including any Party to this

 8 action and any non-party producing information or material voluntarily or pursuant to a subpoena

 9 or a court order in connection with this action, considers in good faith to contain confidential,

10 commercially sensitive, and/or proprietary information not otherwise known or available to the

11 public. Any CONFIDENTIAL INFORMATION obtained by any Party from any person pursuant

12 to discovery in this litigation may be used only for purposes of this litigation. CONFIDENTIAL

13 OUTSIDE COUNSEL ONLY material (which may also be designated “HIGHLY

14 CONFIDENTIAL”) is Confidential Information where the producing party has a reasonable, good

15 faith belief that disclosure of such information to the officers, directors or employees of the

16 receiving party is reasonably likely to cause substantial harm to the competitive position of the

17 producing party

18          2.2     Any document or tangible thing containing or including any CONFIDENTIAL

19 INFORMATION may be designated as such by the Producing Party by marking it
20 “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE COUNSEL ONLY,”” (i.e., HIGHLY

21 CONFIDENTIAL”), or “RESTRICTED CONFIDENTIAL – SOURCE CODE” prior to or at the
22 time copies are furnished to the Receiving Party.

23          2.3     Written discovery, documents (which include “electronically stored information,”

24 as that phrase is used in Federal Rule of Procedure 34), and tangible things that meet the

25 requirements for the confidentiality designations listed herein may be so designated by placing the

26 appropriate designation on every page of the written material prior to production. For digital files
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 11 of 38




 1 being produced, the Producing Party may mark each viewable page or image with the appropriate

 2 designation, and mark the medium, container, and/or communication in which the digital files were

 3 contained.     In the event that original documents are produced for inspection, the original

 4 documents shall be presumed “CONFIDENTIAL OUTSIDE COUNSEL ONLY” (i.e., “HIGHLY

 5 CONFIDENTIAL”) (unless otherwise designated at the time of inspection) during the inspection

 6 and re-designated, as appropriate during the copying process.

 7          2.4    All CONFIDENTIAL INFORMATION not reduced to documentary, tangible or

 8 physical form or which cannot be conveniently designated as set forth in paragraph 2 shall be

 9 designated by the Producing Party by informing the Receiving Party of the designation in writing.

10          2.5    Any documents (including physical objects) made available for inspection by

11 counsel for the Receiving Party prior to producing copies of selected items shall initially be

12 considered, as a whole, designated CONFIDENTIAL OUTSIDE COUNSEL ONLY (unless

13 otherwise designated at the time of inspection) and shall be subject to this Order. Thereafter, the

14 Producing Party shall have a reasonable time to review and designate the appropriate documents

15 as CONFIDENTIAL INFORMATION (or otherwise as appropriate) prior to furnishing copies to

16 the Receiving Party.

17          2.6    The following are examples of information that is not CONFIDENTIAL

18 INFORMATION:

19          a.     Any information that is or, after its disclosure to a Receiving Party, becomes part
20 of the public domain as a result of publication not involving a violation of this Order or other

21 obligation to maintain the confidentiality of such information;
22          b.     Any information that the Receiving Party can show was already publicly known

23 prior to the disclosure;
24          c.     Any information that the Receiving Party can show by written records was received

25 by it from a source who obtained the information lawfully and under no obligation of

26 confidentiality to the Producing Party;
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 12 of 38




 1          d.      Any information which the Receiving Party can show was independently developed

 2 by it after the time of disclosure by personnel who did not have access to the Producing Party’s

 3 CONFIDENTIAL INFORMATION;

 4          e.      Any advertising materials that have been actually published or publicly

 5 disseminated; and

 6          f.      Any materials that have been disseminated to the public.

 7          2.7     Documents designated CONFIDENTIAL and information contained therein shall

 8 be available to persons or entities set forth in Paragraph 7.2 herein.

 9

10 3.       INFORMATION DESIGNATED “CONFIDENTIAL OUTSIDE COUNSEL ONLY”

11          3.1     The CONFIDENTIAL OUTSIDE COUNSEL ONLY designation is reserved for

12 CONFIDENTIAL INFORMATION that constitutes or contains (a) commercially sensitive

13 marketing, financial, sales, web traffic, research and development, or technical data or information;

14 (b) commercially sensitive competitive information, including, without limitation, information

15 obtained from a nonparty pursuant to a current Nondisclosure Agreement (“NDA”); (c)

16 information or data relating to future products not yet commercially released and/or strategic plans;

17 (d) commercial agreements, settlement agreements or settlement communications, the disclosure

18 of which is likely to cause harm to the competitive position of the Producing Party; (e) trade

19 secrets, pricing information, sales or marketing forecasts or plans, business plans, sales or
20 marketing strategy, product development information, engineering documents, testing documents,

21 employee information, customer lists, and other non-public information of similar competitive and
22 business sensitivity, and/or (f) information that is likely to cause economic harm or significant

23 competitive disadvantage to the Producing Party if disclosed.                  Documents marked

24 CONFIDENTIAL OUTSIDE ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL shall

25 be treated as if designated CONFIDENTIAL OUTSIDE COUNSEL ONLY. In determining

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 13 of 38




 1 whether information should be designated as CONFIDENTIAL OUTSIDE COUNSEL ONLY,

 2 each Party agrees to use such designation only in good faith.

 3          3.2    Documents designated CONFIDENTIAL OUTSIDE COUNSEL ONLY and

 4 information contained therein shall be available only to the persons or entities listed in paragraphs

 5 67.2(a), (c), (d), (e), (f) and (g) subject to any terms set forth or incorporated therein and, in

 6 particular, not any person or entity listed in paragraph 7.2(b).

 7

 8 4.       INFORMATION DESIGNATED “RESTRICTED CONFIDENTIAL – SOURCE CODE”

 9 This agreement is not intended to cover production of source code. If source code becomes a

10 category of requested information, the Parties agree to work in good faith to come to agreement

11 on a proper addendum covering production and protection of source code.

12

13 5The RESTRICTED CONFIDENTIAL – SOURCE CODE designation is reserved for

14 CONFIDENTIAL INFORMATION that contains or substantively relates to a Party’s “Source

15 Code,” which shall mean documents containing or substantively relating to confidential,

16 proprietary and/or trade secret source code or technical design documentation, including computer

17 code, scripts, assembly, object code, source code listings and descriptions of source code, object

18 code listings and descriptions of object code, and Hardware Description Language (HDL) or

19 Register Transfer Level (RTL) files that describe the hardware design of any ASIC or other chip.
20 Because the Parties are uncertain as to whether source code will be requested and/or produced in

21 this matter, they agree to negotiate and propose a supplement to this Stipulated Protective Order
22 regarding the terms of source code production, if such production becomes necessary.

23
24 5.       PROSECUTION BAR

25          5.1    Absent the written consent of the Producing Party, no person on behalf of Plaintiff,

26 including without limitation any technical advisor of Plaintiff, who reviews a Defendant’s
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 14 of 38




 1 CONFIDENTIAL OUTSIDE COUNSEL ONLY or RESTRICTED CONFIDENTIAL –

 2 SOURCE CODE information shall, for the period of time identified in 5.3, engage in any

 3 Prosecution Activity (as defined below) on behalf of any Party other than the Producing Party or

 4 engage in any Prosecution Activity involving claims on a method, apparatus, or system claiming

 5 the technology that is the subject of the Defendant’s CONFIDENTIAL OUTSIDE COUNSEL

 6 ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE information reviewed, including

 7 without limitation the technical subject matter of patents asserted in this action and any patent or

 8 application claiming priority to or otherwise related to the patents asserted in this action.

 9          5.2     For clarity and the avoidance of doubt, in-house or outside counsel of any

10 Defendant in this action are not subject to this Prosecution Bar even if they have received any other

11 Party’s non-technical CONFIDENTIAL information or non-technical CONFIDENTIAL

12 OUTSIDE COUNSEL ONLY information other than through a violation of this Order.

13          5.3     Prosecution Activity shall mean any activity related to 1) the preparation or

14 prosecution (for any person or entity) of patent applications relating to the technology that is the

15 subject of the Defendant’s CONFIDENTIAL OUTSIDE COUNSEL ONLY or RESTRICTED

16 CONFIDENTIAL – SOURCE CODE information reviewed, including without limitation the

17 technical subject matter of patents asserted in this action and any patent or application claiming

18 priority to or otherwise related to the patents asserted in this action, or advising or counseling

19 clients regarding the same, including but not limited to providing any advice, counseling,
20 preparing, prosecuting, editing, amending and/or drafting of claims, or communication with a

21 domestic or foreign patent office, which shall be prohibited commencing upon the receipt of a
22 Defendant’s      CONFIDENTIAL           OUTSIDE       COUNSEL         ONLY       or   RESTRICTED

23 CONFIDENTIAL – SOURCE CODE information and ending three years following the
24 conclusion of this case (including any appeals). Nothing in this paragraph shall prevent any

25 attorney from sending non-confidential prior art to an attorney involved in patent prosecution for

26 purposes of ensuring that such prior art is submitted to the U.S. Patent and Trademark Office (or
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 15 of 38




 1 any similar agency of a foreign government) to assist a patent applicant in complying with its duty

 2 of candor. Nothing in this provision shall prohibit any attorney of record in this litigation from

 3 discussing any aspect of this case that is reasonably necessary for the prosecution or defense of

 4 any claim or counterclaim in this litigation with his/her client.

 5          5.4     For the avoidance of doubt, the patent prosecution bar above, shall not be deemed

 6 to preclude persons who have received Defendant’s CONFIDENTIAL OUTSIDE COUNSEL

 7 ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE information from participating

 8 directly or indirectly in post grant proceedings relating to the patents-in-suit, or of any patent that

 9 claims priority, in whole or part, to the patent-in-suit.

10

11 6.       SCOPE

12          The protections conferred by this agreement cover not only confidential material (as

13 defined above), but also (1) any information copied or extracted from confidential material; (2) all

14 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

15 conversations, or presentations by Parties or their counsel that might reveal confidential material.

16          However, the protections conferred by this agreement do not cover information that is in

17 the public domain or becomes part of the public domain through trial or otherwise.

18

19 67.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

20          67.1    Basic Principles. A receiving Party may use confidential material that is disclosed

21 or produced by another party or by a non-party in connection with this case only for prosecuting,
22 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

23 categories of persons and under the conditions described in this agreement. Confidential material
24 must be stored and maintained by a receiving Party at a location and in a secure manner that ensures

25 that access is limited to the persons authorized under this agreement.

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 16 of 38




 1          67.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2 by the court or permitted in writing by the designating Party, a receiving Party may disclose any

 3 confidential material only to:

 4                 (a)     the receiving Party’s counsel of record in this action, as well as employees

 5 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                 (b)     the officers, directors, and employees (including in house counsel) of the

 7 receiving Party to whom disclosure is reasonably necessary for this litigation, unless the Parties

 8 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 9 designated;

10                 (c)     experts and consultants to whom disclosure is reasonably necessary for this

11 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12                 (d)     the court, court personnel, and court reporters and their staff;

13                 (e)     copy or imaging services retained by counsel to assist in the duplication of

14 confidential material, provided that counsel for the Party retaining the copy or imaging service

15 instructs the service not to disclose any confidential material to third parties and to immediately

16 return all originals and copies of any confidential material;

17                 (f)     during their depositions, witnesses in the action to whom disclosure is

18 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

19 (Exhibit A), unless otherwise agreed by the designating Party or ordered by the court. Pages of
20 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

21 be separately bound by the court reporter and may not be disclosed to anyone except as permitted
22 under this agreement;

23                 (g)     the author or recipient of a document containing the information or a
24 custodian or other person who otherwise possessed or knew the information.

25          67.3   Filing Confidential Material. Before filing confidential material or discussing or

26 referencing such material in court filings, the filing Party shall confer with the designating Party
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 17 of 38




 1 to determine whether the designating Party will remove the confidential designation, whether the

 2 document can be redacted, or whether a motion to seal or stipulation and proposed order is

 3 warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards

 4 that will be applied when a Party seeks permission from the court to file material under seal.

 5

 6 78.      DESIGNATING PROTECTED MATERIAL

 7          78.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party

 8 or non-party that designates information or items for protection under this agreement must take

 9 care to limit any such designation to specific material that qualifies under the appropriate

10 standards. The designating Party must designate for protection only those parts of material,

11 documents, items, or oral or written communications that qualify, so that other portions of the

12 material, documents, items, or communications for which protection is not warranted are not swept

13 unjustifiably within the ambit of this agreement.

14          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

15 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

16 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

17 and burdens on other parties) expose the designating Party to sanctions.

18          If it comes to a designating Party’s attention that information or items that it designated for

19 protection do not qualify for protection, the designating Party must promptly notify all other parties
20 that it is withdrawing the mistaken designation.

21          78.2    Manner and Timing of Designations. Except as otherwise provided in this

22 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

23 ordered, disclosure or discovery material that qualifies for protection under this agreement must
24 be clearly so designated before or when the material is disclosed or produced.

25                  (a)    Information in documentary form: (e.g., paper or electronic documents and

26 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 18 of 38




 1 the designating Party must affix the word “CONFIDENTIAL,” or “CONFIDENTIAL OUTSIDE

 2 COUNSEL ONLY” or “RESTRICTED CONFIDENTIAL – SOURCE CODE,” as the case may

 3 be, to each page that contains confidential material.

 4                  (b)    Testimony given in deposition or in other pretrial proceedings: the Parties

 5 and any participating non-parties must identify on the record, during the deposition or other pretrial

 6 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 7 after reviewing the transcript. Any Party or non-party may, within fifteen days after receiving the

 8 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 9 exhibits thereto, as confidential. If a Party or non-party desires to protect confidential information

10 at trial, the issue should be addressed during the pre-trial conference.

11                  (c)    Other tangible items: the producing Party must affix in a prominent place

12 on the exterior of the container or containers in which the information or item is stored the word

13 “CONFIDENTIAL,” or “CONFIDENTIAL OUTSIDE COUNSEL ONLY” or “RESTRICTED

14 CONFIDENTIAL – SOURCE CODE,” as the case may be. If only a portion or portions of the

15 information or item warrant protection, the producing Party, to the extent practicable, shall identify

16 the protected portion(s).

17          78.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

18 designate qualified information or items does not, standing alone, waive the designating Party’s

19 right to secure protection under this agreement for such material. Upon timely correction of a
20 designation, the receiving Party must make reasonable efforts to ensure that the material is treated

21 in accordance with the provisions of this agreement.
22

23 89.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

24          89.1    Timing of Challenges. Any Party or non-party may challenge a designation of

25 confidentiality at any time. Unless a prompt challenge to a designating Party’s confidentiality

26 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 19 of 38




 1 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

 2 challenge a confidentiality designation by electing not to mount a challenge promptly after the

 3 original designation is disclosed.

 4          89.2    Meet and Confer. The Parties must make every attempt to resolve any dispute

 5 regarding confidential designations without court involvement. Any motion regarding confidential

 6 designations or for a protective order must include a certification, in the motion or in a declaration

 7 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 8 affected parties in an effort to resolve the dispute without court action. The certification must list

 9 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

10 to-face meeting or a telephone conference.

11          89.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

12 intervention, the challeningchallenging Party may file and serve a motion to challenge

13 confidentiality under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if

14 applicable) and after at least 24 hours of notice to the opposing party. The burden of persuasion in

15 any such motion shall be on the designating Party. Frivolous challenges, and those made for an

16 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

17 may expose the challenging Party to sanctions. All Parties shall continue to maintain the material

18 in question as confidential until the court rules on the challenge.

19
20 910.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

21 LITIGATION
22          If a Party is served with a subpoena or a court order issued in other litigation that compels

23 disclosure of any information or items designated in this action as “CONFIDENTIAL,” or
24 “CONFIDENTIAL OUTSIDE COUNSEL ONLY,” or “RESTRICTED CONFIDENTIAL –

25 SOURCE CODE,” as the case may be, that Party must:

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 20 of 38




 1                  (a)    promptly notify the designating Party in writing and include a copy of the

 2 subpoena or court order;

 3                  (b)    promptly notify in writing the Party who caused the subpoena or order to

 4 issue in the other litigation that some or all of the material covered by the subpoena or order is

 5 subject to this agreement. Such notification shall include a copy of this agreement; and

 6                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by

 7 the designating Party whose confidential material may be affected.

 8

 9 1011. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10          If a receiving Party learns that, by inadvertence or otherwise, it has disclosed confidential

11 material to any person or in any circumstance not authorized under this agreement, the receiving

12 Party must immediately (a) notify in writing the designating Party of the unauthorized disclosures,

13 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

14 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

15 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

16 Bound” that is attached hereto as Exhibit A.

17

18 1112. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

19 MATERIAL; IDENTIFICATION OF PRIVILEGED INFORMATION
20          12.1    When a producing Party gives notice to receiving Parties that certain inadvertently

21 produced material is subject to a claim of privilege or other protection, the obligations of the
22 receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

23 is not intended to modify whatever procedure may be established in an e-discovery order or
24 agreement that provides for production without prior privilege review. The Parties agree to the

25 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 21 of 38




 1          12.     NON 12.2       No Party shall be required to identify on their respective privilege

 2 log any document or communication related to this litigation dated on or after the filing of this

 3 lawsuit, which absent this provision, the Party would have been obligated to so identify on said

 4 privilege log. The Parties shall exchange their respective privilege document logs at a time to be

 5 agreed upon by the Parties following the production of documents.

 6 13.      NON-TERMINATION AND RETURN OF DOCUMENTS

 7          Within 60 days after the termination of this action, including all appeals, each receiving

 8 Party must return all confidential material to the producing Party, including all copies, extracts and

 9 summaries thereof, or attest to the complete destruction thereof.

10          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

11 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

12 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

13 product, even if such materials contain confidential material.

14          The confidentiality obligations imposed by this agreement shall remain in effect until a

15 designating Party agrees otherwise in writing or a court orders otherwise.

16

17                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

18 DATED:
                                                                       Attorneys for Plaintiff
19
20 DATED:
                                                                     Attorneys for Defendant
21
22          PURSUANT TO STIPULATION, IT IS SO ORDERED

23          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

24 documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding

25 in any other court, constitute a waiver by the producing Party of any privilege applicable to those

26
           Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 22 of 38




 1 documents, including the attorney-client privilege, attorney work-product protection, or any other

 2 privilege or protection recognized by law.

 3

 4 DATED:

 5

 6                                                      Honorable Robert B. Leighton
                                                        United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 23 of 38




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:
20

21
22

23
24

25

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 24 of 38




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
            SOLOWHEEL INC..,                                   CASE NO. 3:16-cv-05688-RBL
11
                                                               MODEL STIPULATED
12                                  Plaintiff,                 PROTECTIVE ORDER

13                  v.
            NINEBOT INC (USA), D/B/A INEBOT
14          U.S., INC.; NINEBOT (TIANJIN)
            TECHNOLOGY CO., LTD; NINEBOT,
15          INC (China)
16                                  Defendant.
17
     1.     PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the Plaintiff
20
     Solowheel Inc. and Defendant Ninebot (Tianjin) Technology Co. Ltd. (collectively “Parties”)
21
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
22
     Parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
23
     protection on all disclosures or responses to discovery, the protection it affords from public
24
     disclosure and use extends only to the limited information or items that are entitled to confidential
25

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 25 of 38




 1 treatment under the applicable legal principles, and it does not presumptively entitle Parties to file

 2 confidential information under seal.

 3

 4 2.       “CONFIDENTIAL” MATERIAL

 5          2.1     “Confidential” material shall include the following documents and tangible things

 6 produced or otherwise exchanged: all information or material produced for or disclosed in

 7 connection with this action to a Receiving Party that a Producing Party, including any Party to this

 8 action and any non-party producing information or material voluntarily or pursuant to a subpoena

 9 or a court order in connection with this action, considers in good faith to contain confidential,

10 commercially sensitive, and/or proprietary information not otherwise known or available to the

11 public. Any CONFIDENTIAL INFORMATION obtained by any Party from any person pursuant

12 to discovery in this litigation may be used only for purposes of this litigation. CONFIDENTIAL

13 OUTSIDE COUNSEL ONLY material (which may also be designated “HIGHLY

14 CONFIDENTIAL”) is Confidential Information where the producing party has a reasonable, good

15 faith belief that disclosure of such information to the officers, directors or employees of the

16 receiving party is reasonably likely to cause substantial harm to the competitive position of the

17 producing party

18          2.2     Any document or tangible thing containing or including any CONFIDENTIAL

19 INFORMATION may be designated as such by the Producing Party by marking it
20 “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE COUNSEL ONLY” (i.e., HIGHLY

21 CONFIDENTIAL”), or “RESTRICTED CONFIDENTIAL – SOURCE CODE” prior to or at the
22 time copies are furnished to the Receiving Party.

23          2.3     Written discovery, documents (which include “electronically stored information,”

24 as that phrase is used in Federal Rule of Procedure 34), and tangible things that meet the

25 requirements for the confidentiality designations listed herein may be so designated by placing the

26 appropriate designation on every page of the written material prior to production. For digital files
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 26 of 38




 1 being produced, the Producing Party may mark each viewable page or image with the appropriate

 2 designation, and mark the medium, container, and/or communication in which the digital files were

 3 contained.     In the event that original documents are produced for inspection, the original

 4 documents shall be presumed “CONFIDENTIAL OUTSIDE COUNSEL ONLY” (i.e., “HIGHLY

 5 CONFIDENTIAL”) (unless otherwise designated at the time of inspection) during the inspection

 6 and re-designated, as appropriate during the copying process.

 7          2.4    All CONFIDENTIAL INFORMATION not reduced to documentary, tangible or

 8 physical form or which cannot be conveniently designated as set forth in paragraph 2 shall be

 9 designated by the Producing Party by informing the Receiving Party of the designation in writing.

10          2.5    Any documents (including physical objects) made available for inspection by

11 counsel for the Receiving Party prior to producing copies of selected items shall initially be

12 considered, as a whole, designated CONFIDENTIAL OUTSIDE COUNSEL ONLY (unless

13 otherwise designated at the time of inspection) and shall be subject to this Order. Thereafter, the

14 Producing Party shall have a reasonable time to review and designate the appropriate documents

15 as CONFIDENTIAL INFORMATION (or otherwise as appropriate) prior to furnishing copies to

16 the Receiving Party.

17          2.6    The following are examples of information that is not CONFIDENTIAL

18 INFORMATION:

19          a.     Any information that is or, after its disclosure to a Receiving Party, becomes part
20 of the public domain as a result of publication not involving a violation of this Order or other

21 obligation to maintain the confidentiality of such information;
22          b.     Any information that the Receiving Party can show was already publicly known

23 prior to the disclosure;
24          c.     Any information that the Receiving Party can show by written records was received

25 by it from a source who obtained the information lawfully and under no obligation of

26 confidentiality to the Producing Party;
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 27 of 38




 1          d.      Any information which the Receiving Party can show was independently developed

 2 by it after the time of disclosure by personnel who did not have access to the Producing Party’s

 3 CONFIDENTIAL INFORMATION;

 4          e.      Any advertising materials that have been actually published or publicly

 5 disseminated; and

 6          f.      Any materials that have been disseminated to the public.

 7          2.7     Documents designated CONFIDENTIAL and information contained therein shall

 8 be available to persons or entities set forth in Paragraph 7.2 herein.

 9

10 3.       INFORMATION DESIGNATED “CONFIDENTIAL OUTSIDE COUNSEL ONLY”

11          3.1     The CONFIDENTIAL OUTSIDE COUNSEL ONLY designation is reserved for

12 CONFIDENTIAL INFORMATION that constitutes or contains (a) commercially sensitive

13 marketing, financial, sales, web traffic, research and development, or technical data or information;

14 (b) commercially sensitive competitive information, including, without limitation, information

15 obtained from a nonparty pursuant to a current Nondisclosure Agreement (“NDA”); (c)

16 information or data relating to future products not yet commercially released and/or strategic plans;

17 (d) commercial agreements, settlement agreements or settlement communications, the disclosure

18 of which is likely to cause harm to the competitive position of the Producing Party; (e) trade

19 secrets, pricing information, sales or marketing forecasts or plans, business plans, sales or
20 marketing strategy, product development information, engineering documents, testing documents,

21 employee information, customer lists, and other non-public information of similar competitive and
22 business sensitivity, and/or (f) information that is likely to cause economic harm or significant

23 competitive disadvantage to the Producing Party if disclosed.                  Documents marked

24 CONFIDENTIAL OUTSIDE ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL shall

25 be treated as if designated CONFIDENTIAL OUTSIDE COUNSEL ONLY. In determining

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 28 of 38




 1 whether information should be designated as CONFIDENTIAL OUTSIDE COUNSEL ONLY,

 2 each Party agrees to use such designation only in good faith.

 3          3.2    Documents designated CONFIDENTIAL OUTSIDE COUNSEL ONLY and

 4 information contained therein shall be available only to the persons or entities listed in paragraphs

 5 7.2(a), (c), (d), (e), (f) and (g) subject to any terms set forth or incorporated therein and, in

 6 particular, not any person or entity listed in paragraph 7.2(b).

 7

 8 4.       INFORMATION DESIGNATED “RESTRICTED CONFIDENTIAL – SOURCE CODE”

 9 The RESTRICTED CONFIDENTIAL – SOURCE CODE designation is reserved for

10 CONFIDENTIAL INFORMATION that contains or substantively relates to a Party’s “Source

11 Code,” which shall mean documents containing or substantively relating to confidential,

12 proprietary and/or trade secret source code or technical design documentation, including computer

13 code, scripts, assembly, object code, source code listings and descriptions of source code, object

14 code listings and descriptions of object code, and Hardware Description Language (HDL) or

15 Register Transfer Level (RTL) files that describe the hardware design of any ASIC or other chip.

16 Because the Parties are uncertain as to whether source code will be requested and/or produced in

17 this matter, they agree to negotiate and propose a supplement to this Stipulated Protective Order

18 regarding the terms of source code production, if such production becomes necessary.

19
20 5.       PROSECUTION BAR

21          5.1    Absent the written consent of the Producing Party, no person on behalf of Plaintiff,

22 including without limitation any technical advisor of Plaintiff, who reviews a Defendant’s

23 CONFIDENTIAL OUTSIDE COUNSEL ONLY or RESTRICTED CONFIDENTIAL –
24 SOURCE CODE information shall, for the period of time identified in 5.3, engage in any

25 Prosecution Activity (as defined below) on behalf of any Party other than the Producing Party or

26 engage in any Prosecution Activity involving claims on a method, apparatus, or system claiming
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 29 of 38




 1 the technology that is the subject of the Defendant’s CONFIDENTIAL OUTSIDE COUNSEL

 2 ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE information reviewed, including

 3 without limitation the technical subject matter of patents asserted in this action and any patent or

 4 application claiming priority to or otherwise related to the patents asserted in this action.

 5          5.2     For clarity and the avoidance of doubt, in-house or outside counsel of any

 6 Defendant in this action are not subject to this Prosecution Bar even if they have received any other

 7 Party’s non-technical CONFIDENTIAL information or non-technical CONFIDENTIAL

 8 OUTSIDE COUNSEL ONLY information other than through a violation of this Order.

 9          5.3     Prosecution Activity shall mean any activity related to 1) the preparation or

10 prosecution (for any person or entity) of patent applications relating to the technology that is the

11 subject of the Defendant’s CONFIDENTIAL OUTSIDE COUNSEL ONLY or RESTRICTED

12 CONFIDENTIAL – SOURCE CODE information reviewed, including without limitation the

13 technical subject matter of patents asserted in this action and any patent or application claiming

14 priority to or otherwise related to the patents asserted in this action, or advising or counseling

15 clients regarding the same, including but not limited to providing any advice, counseling,

16 preparing, prosecuting, editing, amending and/or drafting of claims, or communication with a

17 domestic or foreign patent office, which shall be prohibited commencing upon the receipt of a

18 Defendant’s      CONFIDENTIAL           OUTSIDE       COUNSEL         ONLY       or   RESTRICTED

19 CONFIDENTIAL – SOURCE CODE information and ending three years following the
20 conclusion of this case (including any appeals). Nothing in this paragraph shall prevent any

21 attorney from sending non-confidential prior art to an attorney involved in patent prosecution for
22 purposes of ensuring that such prior art is submitted to the U.S. Patent and Trademark Office (or

23 any similar agency of a foreign government) to assist a patent applicant in complying with its duty
24 of candor. Nothing in this provision shall prohibit any attorney of record in this litigation from

25 discussing any aspect of this case that is reasonably necessary for the prosecution or defense of

26 any claim or counterclaim in this litigation with his/her client.
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 30 of 38




 1          5.4     For the avoidance of doubt, the patent prosecution bar above, shall not be deemed

 2 to preclude persons who have received Defendant’s CONFIDENTIAL OUTSIDE COUNSEL

 3 ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE information from participating

 4 directly or indirectly in post grant proceedings relating to the patents-in-suit, or of any patent that

 5 claims priority, in whole or part, to the patent-in-suit.

 6

 7 6.       SCOPE

 8          The protections conferred by this agreement cover not only confidential material (as

 9 defined above), but also (1) any information copied or extracted from confidential material; (2) all

10 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

11 conversations, or presentations by Parties or their counsel that might reveal confidential material.

12          However, the protections conferred by this agreement do not cover information that is in

13 the public domain or becomes part of the public domain through trial or otherwise.

14

15 7.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

16          7.1     Basic Principles. A receiving Party may use confidential material that is disclosed

17 or produced by another party or by a non-party in connection with this case only for prosecuting,

18 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

19 categories of persons and under the conditions described in this agreement. Confidential material
20 must be stored and maintained by a receiving Party at a location and in a secure manner that ensures

21 that access is limited to the persons authorized under this agreement.
22          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

23 by the court or permitted in writing by the designating Party, a receiving Party may disclose any
24 confidential material only to:

25                  (a)     the receiving Party’s counsel of record in this action, as well as employees

26 of counsel to whom it is reasonably necessary to disclose the information for this litigation;
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 31 of 38




 1                 (b)     the officers, directors, and employees (including in house counsel) of the

 2 receiving Party to whom disclosure is reasonably necessary for this litigation, unless the Parties

 3 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4 designated;

 5                 (c)     experts and consultants to whom disclosure is reasonably necessary for this

 6 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                 (d)     the court, court personnel, and court reporters and their staff;

 8                 (e)     copy or imaging services retained by counsel to assist in the duplication of

 9 confidential material, provided that counsel for the Party retaining the copy or imaging service

10 instructs the service not to disclose any confidential material to third parties and to immediately

11 return all originals and copies of any confidential material;

12                 (f)     during their depositions, witnesses in the action to whom disclosure is

13 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

14 (Exhibit A), unless otherwise agreed by the designating Party or ordered by the court. Pages of

15 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

16 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

17 under this agreement;

18                 (g)     the author or recipient of a document containing the information or a

19 custodian or other person who otherwise possessed or knew the information.
20          7.3    Filing Confidential Material. Before filing confidential material or discussing or

21 referencing such material in court filings, the filing Party shall confer with the designating Party
22 to determine whether the designating Party will remove the confidential designation, whether the

23 document can be redacted, or whether a motion to seal or stipulation and proposed order is
24 warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards

25 that will be applied when a Party seeks permission from the court to file material under seal.

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 32 of 38




 1 8.       DESIGNATING PROTECTED MATERIAL

 2          8.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

 3 or non-party that designates information or items for protection under this agreement must take

 4 care to limit any such designation to specific material that qualifies under the appropriate

 5 standards. The designating Party must designate for protection only those parts of material,

 6 documents, items, or oral or written communications that qualify, so that other portions of the

 7 material, documents, items, or communications for which protection is not warranted are not swept

 8 unjustifiably within the ambit of this agreement.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

10 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

12 and burdens on other parties) expose the designating Party to sanctions.

13          If it comes to a designating Party’s attention that information or items that it designated for

14 protection do not qualify for protection, the designating Party must promptly notify all other parties

15 that it is withdrawing the mistaken designation.

16          8.2     Manner and Timing of Designations. Except as otherwise provided in this

17 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

18 ordered, disclosure or discovery material that qualifies for protection under this agreement must

19 be clearly so designated before or when the material is disclosed or produced.
20                  (a)    Information in documentary form: (e.g., paper or electronic documents and

21 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
22 the designating Party must affix the word “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE

23 COUNSEL ONLY” or “RESTRICTED CONFIDENTIAL – SOURCE CODE,” as the case may
24 be, to each page that contains confidential material.

25                  (b)    Testimony given in deposition or in other pretrial proceedings: the Parties

26 and any participating non-parties must identify on the record, during the deposition or other pretrial
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 33 of 38




 1 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 2 after reviewing the transcript. Any Party or non-party may, within fifteen days after receiving the

 3 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 4 exhibits thereto, as confidential. If a Party or non-party desires to protect confidential information

 5 at trial, the issue should be addressed during the pre-trial conference.

 6                  (c)    Other tangible items: the producing Party must affix in a prominent place

 7 on the exterior of the container or containers in which the information or item is stored the word

 8 “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE COUNSEL ONLY” or “RESTRICTED

 9 CONFIDENTIAL – SOURCE CODE,” as the case may be. If only a portion or portions of the

10 information or item warrant protection, the producing Party, to the extent practicable, shall identify

11 the protected portion(s).

12          8.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

13 designate qualified information or items does not, standing alone, waive the designating Party’s

14 right to secure protection under this agreement for such material. Upon timely correction of a

15 designation, the receiving Party must make reasonable efforts to ensure that the material is treated

16 in accordance with the provisions of this agreement.

17

18 9.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

19          9.1     Timing of Challenges. Any Party or non-party may challenge a designation of

20 confidentiality at any time. Unless a prompt challenge to a designating Party’s confidentiality

21 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
22 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

23 challenge a confidentiality designation by electing not to mount a challenge promptly after the
24 original designation is disclosed.

25          9.2     Meet and Confer. The Parties must make every attempt to resolve any dispute

26 regarding confidential designations without court involvement. Any motion regarding confidential
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 34 of 38




 1 designations or for a protective order must include a certification, in the motion or in a declaration

 2 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 3 affected parties in an effort to resolve the dispute without court action. The certification must list

 4 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 5 to-face meeting or a telephone conference.

 6          9.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 7 intervention, the challenging Party may file and serve a motion to challenge confidentiality under

 8 Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable) and after at least

 9 24 hours of notice to the opposing party. The burden of persuasion in any such motion shall be on

10 the designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to

11 harass or impose unnecessary expenses and burdens on other parties) may expose the challenging

12 Party to sanctions. All Parties shall continue to maintain the material in question as confidential

13 until the court rules on the challenge.

14

15 10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

16 LITIGATION

17          If a Party is served with a subpoena or a court order issued in other litigation that compels

18 disclosure of any information or items designated in this action as “CONFIDENTIAL,”

19 “CONFIDENTIAL OUTSIDE COUNSEL ONLY,” or “RESTRICTED CONFIDENTIAL –
20 SOURCE CODE,” as the case may be, that Party must:

21                  (a)    promptly notify the designating Party in writing and include a copy of the

22 subpoena or court order;

23                  (b)    promptly notify in writing the Party who caused the subpoena or order to

24 issue in the other litigation that some or all of the material covered by the subpoena or order is

25 subject to this agreement. Such notification shall include a copy of this agreement; and

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 35 of 38




 1                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by

 2 the designating Party whose confidential material may be affected.

 3

 4 11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 5          If a receiving Party learns that, by inadvertence or otherwise, it has disclosed confidential

 6 material to any person or in any circumstance not authorized under this agreement, the receiving

 7 Party must immediately (a) notify in writing the designating Party of the unauthorized disclosures,

 8 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 9 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

10 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

11 Bound” that is attached hereto as Exhibit A.

12

13 12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

14 MATERIAL; IDENTIFICATION OF PRIVILEGED INFORMATION

15          12.1    When a producing Party gives notice to receiving Parties that certain inadvertently

16 produced material is subject to a claim of privilege or other protection, the obligations of the

17 receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

18 is not intended to modify whatever procedure may be established in an e-discovery order or

19 agreement that provides for production without prior privilege review. The Parties agree to the
20 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

21          12.2    No Party shall be required to identify on their respective privilege log any document

22 or communication related to this litigation dated on or after the filing of this lawsuit, which absent

23 this provision, the Party would have been obligated to so identify on said privilege log. The Parties
24 shall exchange their respective privilege document logs at a time to be agreed upon by the Parties

25 following the production of documents.

26 13.      NON-TERMINATION AND RETURN OF DOCUMENTS
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 36 of 38




 1          Within 60 days after the termination of this action, including all appeals, each receiving

 2 Party must return all confidential material to the producing Party, including all copies, extracts and

 3 summaries thereof, or attest to the complete destruction thereof.

 4          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 5 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 6 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 7 product, even if such materials contain confidential material.

 8          The confidentiality obligations imposed by this agreement shall remain in effect until a

 9 designating Party agrees otherwise in writing or a court orders otherwise.

10

11                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

12 DATED:
                                                                       Attorneys for Plaintiff
13

14 DATED:
                                                                     Attorneys for Defendant
15

16          PURSUANT TO STIPULATION, IT IS SO ORDERED

17          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

18 documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding

19 in any other court, constitute a waiver by the producing Party of any privilege applicable to those
20 documents, including the attorney-client privilege, attorney work-product protection, or any other

21 privilege or protection recognized by law.
22

23 DATED:
24

25                                                        Honorable Robert B. Leighton
                                                          United States District Court Judge
26
     Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 37 of 38




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26
            Case 3:16-cv-05688-RBL Document 68-6 Filed 03/04/19 Page 38 of 38




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:
20

21
22

23
24

25

26
